t c summary opinion united_states tax_court jared r nield and naylene m nield petitioners v commissioner of internal revenue respondent docket no 11828-01s filed date leasa m tripp for petitioners s mark barnes for respondent chiechi judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ‘unless otherwise indicated all subsequent section refer- ences are to the internal_revenue_code in effect for the year at issue - - respondent determined a deficiency in petitioners’ federal_income_tax tax for in the amount of dollar_figure the issue for decision is whether the dollar_figure settlement amount settlement amount at issue that petitioner naylene m nield ms nield received in in settlement of a claim against her employer is excludable from petitioners’ gross_income under sec_104 we hold that it is not background most of the facts have been stipulated and are so found petitioners resided in cedar city utah at the time they filed the petition in this case on date ms nield began working for goer manufacturing inc goer on or about date goer terminated her employment on date ms nield filed a claim state claim against goer with the state of utah industrial commission anti- discrimination division utah industrial commission consisting of two affidavits by ms nield ms nield’s affidavits in which she alleged employment discrimination sexual harassment and retaliation one of ms nield’s affidavits alleged that when x ms nield’s supervisor would walk past me he would lift up his elbow and bump into my breast although the record is unclear it appears that at some time after ms nield filed the state claim that claim was referred to the equal employment opportunity commission eeoc on or about date ms nield received a notice of right to sue from the phoenix district_office of the eeoc in date ms nield filed a complaint complaint against goer in the united_states district_court for the southern district of utah united_states district_court in that com- plaint ms nield alleged both a claim for sexual harassment under title vii of the act of congress known as ‘the civil rights act of 1964' u s c 2000e et seq and a state law claim for wrongful termination in violation of title sic utah code annotated ms nield’s complaint alleged in pertinent part during and throughout the period of plain- tiff’s employment with defendant goer and culminat-- ing with the defendants sic termination of the plain-- tiff the plaintiff was subject_to sexual harassment in violation of sec_704 title vii u s c 2000e- to wit a the defendant goer manufacturing company subjected her to a hostile and sexually demeaning work environment due to repeated acts of sexual harassment by her supervisor by subjecting the plaintiff to such things as i comments about her anatomy ii degrading sexual remarks iii pressure to date and give sexual favors to a co-worker in return for money iv having sexually explicit calendars and cartoons in the workplace and vv other acts and omissions of and causing sexual harassment b defendant acted in a discriminatory manner towards her because defendant retaliated against her by terminating her employment because she com- plained to management about the alleged sexual harass-- ment to wit i the supervisor about whom she com-- plained had threatened to get even with her if she ever reported him to management again ii plaintiff s sic supervisor was instrumental in the decision to terminate her iii and was retaliating against her because she had reported his acts of sexual harassment to management as a further result of the defendant’s above- stated actions the plaintiff has been and is being deprived of income in the form of wages and of prospec-- tive retirement benefits social_security and other_benefits due to her as a worker solely because of her sex in the sum to be proven at the trial plaintiff invokes this court’s jurisdiction x to adjudicate claims arising out of the trans-- actions set forth above that violate rights and duties established by the law of utah to wit a that the plaintiff s sic termination was wrongful in that it violates of sic the public policy set forth in u s c 2000e b that the plaintiff s sic termination was in violation of title utah code annotated the treatment of plaintiff by defendant and by supervisor were sic intentional and with the purpose and intent of causing plaintiff severe and grievous mental and emotional harm which in turn re- sulted in severe physical consequences in violation of the common_law of utah prayer for relief wherefore plaintiff respectfully prays this court to grant plaintiff a preliminary injunction requiring the defendant to reinstate plaintiff as an employee and enjoining defendant from terminating plaintiff and from harassing her or from retaliating against her and the class she represents for asserting their rights under title vii grant plaintiff a permanent injunction enjoin- ing the defendant company from engaging in any employment policy or practice which discriminates against any employee or member or applicant for employ- ment on the basis of sex order defendant to make whole the plaintiff herein by providing appropriate back pay and reimburse- ment for lost sick leave pay health and disability insurance benefits pension social_security and other_benefits in an amount to be shown at trial and other affirmative relief including but not limited to an affirmative action program designed to eliminate the effects of the discriminatory practices complained of herein plaintiff prays for an award of actual damages to compensate plaintiff for the humiliation and associ- ated personal suffering caused by defendant’s unlawful treatment in the amount to be proven at the time of trial of this matter but in an amount not less than dollar_figure plaintiff prays for an award of punitive_damages in an amount believed by the court to be appro- priate to punish defendant for the willful and mali- cious misconduct and necessary to deter defendant from engaging in such misconduct in the future on date goer’s attorney conducted a deposition deposition of ms nield with respect to her complaint ms nield testified during her deposition that there was another occasion where there was a bunch of -- in my area it was --- i was in the light department of spartan showcase and in my area we had our work tables and then right behind us we had bins --- well they weren’t really bins but they were wood things that had the sheets for the lights in it and there was not very much room between there because we had a bunch of stuff stacked in there and he had brushed by me and did this type of thing into my breast indicating in connection with ms nield’s foregoing testimony during her deposition goer’s attorney asked her the following questions to which she gave the following answers q talking about elbowing a bumped his elbow right into my breast and i told her about that q what else did you tell her a the way he talked the way he swore i told her everything that i have told you q so you told her about how he broke things a yes oq told her about how he would scream and abuse everybody a yes and the derogatory statements harassing women i told her everything q what did she say after you told her all that a she said okay thank you and continued her --- q you mentioned something about the elbow in the breast when did that happen and what happened a he just had -- he was joking with somebody over down farther from me and i don’t know what was going on i could just hear everybody laughing the supervisor was there coworker was there and i don’t know who else was there but i could hear the supervisor and coworker laughing - j- because they did it all the time and then he came through there wasn’t room to get through so he was pushing his way through and then started laughing and just kept going q so you were standing -- a iwas standing there working at my table q at your table and he was walking behind you a well he ---- he kind of had to zigzag through all the stuff that was stacked right there and coworker was there too because she worked and helped me there and he had --- there was more room in between her and him or her and the stuff and so he just walked normal past her but to get around me i had to turn sideways and kind of move out of the way and when he did -- or when i turned he did that q do you believe he did that on purpose a well he was laughing about it so yes i did q and because he was laughing you felt he did that on purpose a yes q in your mind is it just as possible that he did it by accident and then at that point thought it was amusing a no because if he had done it on accident he wouldn’t have even realized he did it he would have just kept going and doing his -- q so what did you say to him a i just said --- i just made a --- i didn’t really say anything i just was disgusted q when did that happen a that was probably somewhere in between ‘90 and ‘91 that never happened again after that q anything else that he said or did that the supervisor said or did that you thought was sexually harassing other than everything we’ve talked about so far a well there’s nothing that stands out in my mind on date ms nield and goer executed a document entitled settlement agreement and general release settlement agreement the settlement agreement provided in pertinent part payment terms the company goer shall pay nield and her attorneys the amounts set forth below within fourteen days after receipt by the com- pany’s counsel of an original of this settlement agree- ment and general release executed and dated by nield the payment shall be made in the following manner a the company will pay and cause to be delivered to nield’s attorney david t berry a check made payable to naylene nield in the gross amount of three thousand dollars and no dollar_figure less required payroll deductions an irs form_w-2 will be issued to nield by the company b in addition to the foregoing payment the company will pay nield the sum of twenty-nine thousand dollars and no dollar_figure as non-wage con- sideration for general compensatory_damages for pain and suffering incurred by nield relating to her claims of intentional discrimination and al- leged sexually hostile working environment experi- enced by nield while working at goer this amount will be paid_by separate check made payable to nield and the company will issue an irs form_1099 reflecting this amount mutual release and covenant not to sue a nield hereby fully finally and uncon- ditionally releases and forever discharges goer from and for any and all claims liabilities suits dis-- --- - crimination or other charges personal injuries de- mands debts liens damages costs grievances inju- ries actions or rights of action of any nature whatso- ever known or unknown liquidated or unliquidated absolute or contingent in law or in equity which could have been filed with any federal state local or private court agency arbitrator or any other entity based directly or indirectly upon nield’s employment with goer on date goer issued to ms nield a check in the amount of dollar_figure which represented the dollar_figure in wages less required payroll deductions to which ms nield was entitled under paragraph l a of the settlement agreement pursuant to the settlement agreement goer issued to ms nield form_w-2 wage and tax statement for showing the dollar_figure in wages and the payroll deductions on date goer issued to ms nield a check in the amount of dollar_figure which represented the dollar_figure in non-wage consideration for general compensatory_damages for pain and suffering to which ms nield was entitled under paragraph b of the settlement agreement pursuant to the settlement agree- ment goer issued to ms nield form 1099-misc miscellaneous income form_1099 for showing other income of dollar_figure petitioners filed a tax_return return for their taxable_year in that return petitioners included in gross_income the dollar_figure in wages and excluded from gross_income the dollar_figure settlement amount at issue that ms nield received from goer on date respondent issued to petitioners a notice -- - of deficiency_notice for in that notice respondent determined that petitioners are not allowed to exclude from gross_income the settlement amount at issue that ms nield received from goer discussion we must determine whether the settlement amount at issue is excludable from petitioners’ gross_income for sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived not only is sec_61 broad in its scope commis-- sioner v schleier 515_us_323 exclusions from gross_income must be narrowly construed id 504_us_229 sec_104 on which petitioners rely provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph of sec_104 emotional distress shall not be treated as a physical the resolution of the issue presented does not depend on who bears the burden_of_proof in this case injury or physical sickness the regulations under sec_104 restate the statu- tory language of that section and further provide the term damages received whether by suit or agree- ment means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demon- strate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite when the supreme court issued itss opinion in commissioner v schleier supra sec_104 as in effect for the year at issue in schleier required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued itss opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that -- in order to be excluded from gross_income any amounts received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of publaw_104_188 sec 110_stat_1755 the amendment does not otherwise change the requirements of sec_104 or the analysis set forth in commissioner v schleier supra it merely imposes an additional reguirement for an amount to qualify for exclusion_from_gross_income under that section fach of the two independent requirements described in commissioner v schleier supra that a taxpayer must satisfy in order to qualify an amount for exclusion_from_gross_income under sec_104 involves two inguiries that are similar in the instant case the dual inquiries under the first requirement are whether ms nield’s underlying claims were based on tort or tort type rights and if they were whether such claims gave rise to the payment by goer of the settlement amount at issue the dual inguiries under the second requirement are whether ms nield’s alleged injuries were personal and physical in nature and if so whether the settlement amount at issue was received on account of such personal physical injuries respondent contends that the claims set forth in the com- plaint that ms nield filed in the united_states district_court were not based on tort or tort type rights and that ms nield did not receive the settlement amount at issue on account of personal physical injuries or physical sickness petitioners disagree we turn to the parties’ dispute regarding whether the settlement amount at issue was received on account of personal physical injuries or physical sickness that is because our findings and conclusions with respect to that dispute resolve the issue presented to us under sec_104 where damages are received pursuant to a settlement agree- ment such as is the case here the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 united_states v burke supra pincite the determination of the nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement that determina-- tion is usually made by reference to it see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra if the settlement agreement lacks express language stating what the settlement amount was paid to settle the intent of the payor is critical to that determination knuckles v commissioner supra see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner supra 79_tc_680 affd without published opinion 749_f2d_37 9th cir in support of her position that she received the settlement amount at issue on account of personal physical injuries ms nield relies on her testimony the settlement agree- ment her deposition taken in connection with the complaint filed in the united_states district_court and ms nield’s affidavits that comprised her state claim with the utah indus- trial commission with respect to ms nield’s self-serving testimony regarding her contention that she received the settlement amount at issue on account of personal physical injuries we find that testimony to be questionable in certain material respects moreover ms nield called no witnesses such as the attorney who represented her with respect to her claims against goer in order to corrobo- rate her testimony under the circumstances we are not required to and we shall not rely on ms nield’s testimony regarding her position that goer paid her the dollar_figure at issue on account of her personal physical injuries 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per -- - curiam tcmemo_1969_159 87_tc_74 an example of ms nield’s testimony that we find to be questionable is her testimony that her supervisor at goer super- visor bumped into her breast with his elbow alleged elbowing incident and that that alleged elbowing incident caused her bruising except for ms nield’s testimony at the trial in the instant case the record before us including her state claim her complaint and her deposition shows that ms nield did not make any claims that she suffered bruising or other physical injury as a result of her supervisor’s having bumped into her breast with his elbow moreover ms nield admitted at trial and the instant record establishes that she did not seek medical treatment for the alleged bruising from the alleged elbowing incident which she claimed for the first time during her testimony in this case another example of ms nield’s testimony that we find to be questionable is her testimony that her supervisor once tackled ms nield did not testify at the trial in this case how many times her supervisor allegedly brushed his elbow against her breast however as discussed below ms nield testified during her deposition that the alleged elbowing incident occurred only once according to ms nield’s testimony at the trial in the instant case she did not seek medical treatment as a result of the elbowing incident because it was just bruising that healed it was very sore -- - her in the parking lot at work alleged tackling incident ms nield did not mention any such alleged incident in her state claim her complaint or her deposition that was because according to ms nield she was afraid of her supervisor and she did not mention the alleged tackling incident until an alleged arbitration of her claims against goer which she contends took place after her deposition when ms nield asserts her supervisor was in jail and which she contends led to the settlement agree- ment ms nield’s explanation about why she did not mention the alleged tackling incident in her state claim her complaint or her deposition is belied by the fact that ms nield showed no fear of her supervisor in advancing her various claims against him and goer in her state claim her complaint and her deposi- tion a further illustration of ms nield’s testimony that we find to be questionable is her testimony that her complaint which she testified her attorney drafted on the basis of written informa- tion that she provided to him did not allege any personal physical injuries because she did not have the opportunity to review the complaint before it was filed we find ms nield’s ‘unlike her claim that she suffered bruising as a result of the alleged elbowing incident ms nield did not claim at the trial in this case and the instant record does not establish that the alleged tackling incident caused her any personal physical injuries moreover the record establishes that ms nield did not seek medical treatment for any alleged bruising from the alleged tackling incident - explanation to be incredible we do not believe that if ms nield had communicated to her attorney that she suffered personal physical injuries related to her employment her attorney would have failed to allege any such injuries in the complaint espe- cially since ms nield’s attorney filed the complaint on her behalf in date after congress amended sec_104 a to require that any amounts received after date be received on account of personal physical injuries or physical sickness in order to be excludable from gross_income see small_business job protection act of publaw_104_188 sec 110_stat_1755 ’ another example of ms nield’s testimony that we find to be guestionable is her testimony that her attorney advised her that the tax law did not require her to include the settlement amount at issue in gross_income that testimony is belied by the settlement agreement which required goer to issue form_1099 to ‘nowhere in the complaint is there an allegation that ms nield suffered any personal physical injuries in fact the only use of the word physical in the complaint is an allegation that goer caused ms nield severe and grievous mental and emotional harm which in turn resulted in severe physical consequences that claim in ms nield’s complaint was a claim for damages on account of severe and grievous mental and emotional harm sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 in this connection the legislative_history of the amendment states it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n -- - ms nield reflecting the dollar_figure settlement amount at issue with respect to the settlement agreement on which ms nield relies to support her position in this case we have reviewed that agreement and find that it does not support ms nield’s contention that she received the settlement amount at issue on account of personal physical injuries the settlement agreement supports a contrary finding nowhere in the settlement agreement were there any references to the alleged elbowing incident and the alleged tackling incident that ms nield contends caused her physical injuries for which goer compensated her by paying her the settlement amount at issue moreover as discussed above the settlement agreement required goer to issue form_1099 to ms nield showing the settlement amount at issue as other income for thereby reflecting the intention of goer as well as ms nield the parties to the settlement agreement that ms nield was to report the settlement amount at issue as income for that year with respect to ms nield’s deposition on which she relies we have reviewed that deposition and find that it does not support ms nield’s position that she received the settlement amount at issue on account of personal physical injuries the ‘there is not even any reference to physical injuries and only one reference to personal injuries in the settlement agreement the reference to personal injuries is in a para- graph in the settlement agreement that appears to be boilerplate and we do not attribute any particular weight to it - - deposition supports a contrary finding although ms nield raised the alleged elbowing incident in her deposition nowhere in the deposition did she allege that she suffered any physical injuries as a result of that incident ’ with respect to ms nield’s affidavits that comprise her state claim with the utah industrial commission on which she relies we have reviewed those affidavits and find that they do not support her position that she received the settlement amount at issue on account of personal physical injuries ms nield’s affidavits support a contrary finding although ms nield raised the alleged elbowing incident in her state claim nowhere in the affidavits did she allege that she suffered any physical injuries as a result of that incident ’ ms nield claimed in her deposition that her supervisor once brushed his elbow against her breast while he was walking past her in an area where there was a limited amount of space for two people based upon ms nield’s recitation in the deposition of how the alleged elbowing incident occurred we believe that it was highly unlikely that she suffered any physical injury from that incident nowhere in the deposition did ms nield make any reference to the alleged tackling incident or any physical injuries as a result of that incident however we note that ms nield testi- fied at the trial in the instant case that she first mentioned the alleged tackling incident and alleged physical injuries resulting therefrom after her deposition took place although her state claim could be read to assert that the alleged elbowing incident happened at various times she later clarified in her deposition that only one alleged elbowing incident took place continued - - based upon our examination of the entire record before us we find that ms nield’s claims against goer did not include any claims for personal physical injuries on that record we further find that ms nield did not receive the settlement amount at issue on account of personal physical injuries on the instant record we find that petitioners are not entitled to exclude from gross_income under sec_104 the settlement amount at issue that ms nield received from goer we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent continued nowhere in the state claim did ms nield make any reference to the alleged tackling incident or any physical injuries as a result of that incident however we note that ms nield testi- fied at the trial in the instant case that she first mentioned the alleged tackling incident and alleged physical injuries resulting therefrom after her deposition took place see supra note
